 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   TIENGKHAM SINGANONH,                                          1:18-cv-00763-GSA-PC
12                   Plaintiff,                                    ORDER VACATING ORDER TO SHOW
                                                                   CAUSE ISSUED ON MAY 20, 2019
13          vs.                                                    (ECF No. 14.)
14   PALACIOS, et al.,
15                   Defendants.
16

17            Tiengkham Singanonh (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On May 24, 2018, Plaintiff filed
19   the Complaint commencing this action. (ECF No. 1.)
20            On May 20, 2019, the court issued an order to show cause requiring Plaintiff to respond
21   and show cause why this case should not be dismissed as barred by the applicable statute of
22   limitations. (ECF No. 14.) On May 24, 2019, Plaintiff filed a response. (ECF No. 15.) Therein,
23   Plaintiff argues that he is entitled to equitable tolling under the Victim’s Bill of Rights because
24   he is the victim of a crime.1 Plaintiff also claims that he was misled by members of the Sheriff’s
25
                       1   Code of Civil Procedure 340.3 Subdivision (a) and the Victims’ Bill of Rights. “[T]he purpose
26   of section 340.3 is to encourage the victim of a crime to obtain restitution by bringing an action for damages against
     the perpetrator when the perpetrator has been convicted of a felony offense. The minimum limitations period of at
27   least one year from the judgment of conviction allows the victim to sue the defendant when an otherwise applicable
     statute of limitations has expired.” Guardian N. Bay, Inc. v. Superior Court, 94 Cal. App. 4th 963, 975, 114 Cal.
28   Rptr. 2d 748, 756–57 (2001).


                                                               1
 1   Department and the jail, causing him to believe that the incident was being handled and he would
 2   be contacted, and that officers were filing victim’s report in helping with a civil action. Plaintiff
 3   also claims that he was hindered from filing a lawsuit because he was afraid of the Sheriffs and
 4   gang members who almost killed him.
 5          While Plaintiff has not proven that he is entitled to equitable tolling, the court finds that
 6   Plaintiff has shown cause why this case should not be dismissed as barred by the statute of
 7   limitations at this stage of the proceedings.
 8          Accordingly, IT IS HEREBY ORDERED that:
 9          1.      Plaintiff has shown cause why this case should not be dismissed as barred by the
10                  statute of limitations at this stage of the proceedings;
11          2.      On the basis of a showing of good cause, the court’s order to show cause, issued
12                  on May 20, 2019, is vacated; and
13          3.      Plaintiff’s Complaint shall be screened in due course.
14
     IT IS SO ORDERED.
15

16      Dated:     July 11, 2019                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
